COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00163-CV


IN RE KAVEH BARAKHSHAN AND                                                RELATORS
HAMID BARAKHSHAN


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and

temporary relief and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus and temporary relief is denied.



                                                    PER CURIAM

PANEL: GABRIEL, WALKER, and MCCOY, JJ.

DELIVERED: April 26, 2012




      1
       See Tex. R. App. P. 47.4, 52.8(d).